DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-28 are currently pending.  Claims 19-23 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-18 in the reply filed on 8/11/2022 is acknowledged.
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.

Specification
The disclosure is objected to because of the following informalities: In paragraph 132, “35 U.S.C. § 112, sixth paragraph,” should refer to 112(f).  
Appropriate correction is required.

Claim Objections
Claims 27-28 are objected to because of the following informalities:  The term "circuity" should be circuitry in both claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 24, the claim contains the limitation of “a biosensor cartridge”.  However, the Specification as filed only supports an instrument 82 which may comprise a biosensor, bioassay system, cartridge, or workstation (Fig. 4, Par. 56).  Paragraph 46 teaches a biosensor cartridge fluidically and electrically coupled to a flow cell and also a biosensor or bioassay system, which would place the biosensor cartridge as the socket.  Thus, the biosensor cartridge as described in claim 24 is not supported by the Specification.
	Regarding claim 25, the claim contains the limitation of “a plurality of apertures”.  However, a plurality of apertures could include holes wider than the electrical contacts passing through which are not shown in the Drawings.  Therefore, the Specification as filed only supports the more specific embodiment shown in the Drawings.
	Regarding claim 27, the claim contains the limitation of “the light detection device physically engages the contact surfaces”.  While the Specification as filed supports an instrument 82 which may physically engage the electrical contacts 60 (Fig. 4, Par. 56), it does not support language where the light detection device “physically engages the contact surfaces”.  Thus, the limitation “the light detection device physically engages the contact surfaces” as described in claim 27 is not supported by the Specification.  In fact, the only contact surfaces 376 and 476 mentioned in the Specification are part of the flow cell (Fig. 9, 10, 12, 13, and 15).  So, “an array of contact surfaces” are not supported as being a part of the “electrical contacts” of the base portion in the Specification as filed.
	Regarding claim 28, the claim contains the limitation that “the plurality of electrical contacts are carried by the base portion”.  However, the Specification as filed does not appear to mention the base portion carrying electrical contacts.  Similarly, the claim contains the limitation that the plurality of electrical contacts “are separate and distinct from the device circuity of the light detection device.”  While Paragraph 91 mentions, “A separate and distinct back side contact pad 34 may be provided for each electrically conductive portion 32 and an associated via 28 (i.e., an exclusively associated via 128) of each light detection device 10 of each flow cell 2 of the wafer level flow cell structure 1. As each back side contact pad 32 is in electrical connection/communication with an electrically conductive portion 32, and each electrically conductive portion 32 is in electrical connection/communication with a via 28 of the device circuitry 24 of a light detection device 10, the back side contact pads 34 can transmit (e.g., conduct) the electrical data signals from the circuitry 24 of the light detection devices 10 (based on photons detected by the light sensors 16 thereof) and to the circuitry 24 of the light detection devices 10“ it does not appear to separate the electrical contacts from the device circuitry of the light detection device.  Thus, the limitations that “the plurality of electrical contacts are carried by the base portion” and the plurality of electrical contacts “are separate and distinct from the device circuity of the light detection device” in claim 28 are not supported by the Specification.

Claim Rejections - 35 USC § 112(b)
Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 24, it is unclear what is meant by a “biosensor cartridge” given the context of Paragraph 56 as explained above in the 112(a) rejection of the same claim.  In order to further prosecution, the Examiner is interpreting a “biosensor cartridge” to be any instrument the socket of claim 1 is operatively coupled to.
	Regarding claim 25, it is unclear what type of apertures are formed in the base portion of the socket and how they interact with the plurality of electrical contacts.  Clarification is requested.
	Regarding claim 26, given that the phrase “housed within” does not appear in the Specification, it is unclear what the phrase is meant to imply.  Clarification is requested.
	Regarding claim 27, it is unclear what is meant by “embedded”.  The Specification does not use the wording in the context of the claim and it could be, for instance, interpreted as the electrical contacts are completely enclosed within the base portion of the socket given the language of the claim as written.  In addition, what the claim’s limitation for physical engagement of the device circuitry of the light detection device adds over “the light detection device of the flow cell device is electrically coupled to the electrical contacts of the socket” of claim 1 is unclear.  Clarification is requested.
	Regarding claim 28, it is unclear how a plurality of electrical contacts are carried by the base portion.  In particular, it is unclear what carried electrical contacts are meant to be.  Clarification is requested.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-9, 12-18, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 20160356715 A1) in view of Eltoukhy et al. (US 20130210682 A1).
	Regarding claim 1, Zhong teaches a cartridge 302 has "a printed circuit board having circuitry that enables communication between the different components of the cartridge and the workstation 300" (Fig. 4, Par. 86) a plurality of electrical contacts, where “a ‘cartridge’ includes a structure that is configured to hold a biosensor” (Par. 40) and a flow cell device secured within the enclosure of the socket, the biosensor comprising "a plurality of stacked layers 431-437 including a sensor layer or base 431, which is a silicon layer or wafer" (Fig. 8, Par. 100) comprising: a frameless light detection device comprising a base wafer portion, the stacked layers 432-437 being metal-dielectric layers (Fig. 8, Par. 103) a plurality of dielectric layers extending over the base wafer portion, a passivation layer 454 above the stacked layers "may also be configured to provide a solid surface (i.e., the detector surface 412) that permits biomolecules or other analytes-of-interest to be immobilized thereon." (Fig. 8, Par. 109) a reaction structure extending over the dielectric layers that comprises a detector surface, light sensors 440 (Fig. 7 & 8, Par. 90) a plurality of light sensors, "associated circuitry 446 for transmitting signals based on the light emissions (e.g., photons) detected by the light sensor 440" (Fig. 8, Par. 98) device circuitry extending through the dielectric layers electrically coupled to the light sensors to transmit data signals based on photons detected by the light sensors, multiple light guides 462 where a "light guide 462 is configured to filter the excitation light 401 and permit the light emissions 466 to propagate therethrough toward the corresponding light sensor 440" (Fig. 7 & 8, Par. 111) and a plurality of light guides associated with the light sensors; a lid where "the flow cell 402 includes a sidewall 406 and a flow cover 410 that is supported by the sidewall 406" forming the lid (Fig. 7, Par. 92) and a lid extending over the detector surface with a flow channel therebetween, and the "flow cover 410 may include inlet and outlet ports 420, 422 that are configured to fluidically engage other ports" (Fig. 7, Par. 94) the lid comprising at least one second port in communication with the flow channel, and a cartridge 302 that includes first and second sub-assemblies 320 and 322 (Fig. 4 & Fig. 6, Par. 85) where the base 326 of the first sub-assembly 320 has a biosensor mounted to the base 326 on "a printed circuit board having circuitry that enables communication" (Par. 86) and the biosensor 400 includes a flow cell 402 and a detection device 404. (Fig. 7, Par. 89) wherein the device circuity of the light detection device of the flow cell device is electrically coupled to the electrical contacts of the socket.  Zhong does not appear to explicitly disclose a flow cell system, comprising: a socket comprising a base portion, and a cover portion coupled with the base portion comprising at least one first port, wherein the base portion and the cover portion cooperatively form an enclosure, wherein the electrical contacts extend between the enclosure and an exterior side of the base portion, and the at least one first port extends between the enclosure and an exterior side of the cover portion, or the lid being beneath the cover portion of the socket and the at least one second port in communication with the at least one first port of the cover portion.
	However, Eltoukhy teaches a system receptacle 212 with a first receptacle sub-assembly 602 (Fig. 23 & 25, Par. 161) A flow cell system, comprising: a socket comprising a base portion, and a second receptacle sub-assembly 604 that can be engaged with the first receptacle sub-assembly 602 (Fig. 23 & 24, Par. 161) and a cover portion coupled with the base portion where 604 has nozzles 642 and 644 to fluidically couple with the biosensor cartridge 600 (Fig. 24, Par. 166) and the biosensor cartridge can be a microfluidic device (Par. 64) comprising at least one first port, and the at least one second port in communication with the at least one first port of the cover portion where the second receptacle sub-assembly 604 can be engaged with the first receptacle sub-assembly 602 (Fig. 23 & 24, Par. 161) wherein the base portion and the cover portion cooperatively form an enclosure, and the electrical connector 666 goes through 602 (Fig. 26 & 27) wherein the electrical contacts extend between the enclosure and an exterior side of the base portion, and conduits 632 and 634 extend through 604 (Fig. 23 & 26-27, Par. 166) and the at least one first port extends between the enclosure and an exterior side of the cover portion; and the biosensor cartridge 600 goes in between 602 and 604 (Fig. 23-27) the lid being beneath the cover portion of the socket.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zhong to include the system receptacle based on the teaching of Eltoukhy because the "system receptacle includes an alignment assembly that is configured to hold the biosensor cartridge in a predetermined orientation" (Par. 15).
	Regarding claim 2, Eltoukhy teaches an engaged and unengaged position for sub-assemblies 602 and 604 (Par. 161) and the system receptacle 212 is configured to receive and engage the biosensor cartridge 235 (Par. 112).
	Regarding claim 3, Eltoukhy teaches for sub-assemblies 602 and 604 (Par. 161) and the system receptacle 212 is configured to receive and engage the biosensor cartridge 235 (Par. 112).
	Regarding claim 4, Eltoukhy teaches the use of resilient springs 691 and 693 to hold in biosensor cartridge 600 (Fig. 26, Par. 175).
	Regarding claim 5, Eltoukhy teaches electrical mating contacts 338 on the microdevice 302 in array 336 (Fig. 31, Par. 124).
Regarding claim 6, Zhong teaches "The circuitry 446 may include interconnected conductive elements (e.g., conductors, traces, vias, interconnects, etc.) that are capable of conducting electrical current, such as the transmission of data signals that are based on detected photons." (Par. 99)
	Regarding claim 8, Eltoukhy teaches "the microdevice 302 may first be constructed by mounting the flow cell 334 to the base substrate 335. In the illustrated embodiment, the flow cell 334 includes an activity detector that is communicatively coupled to electrical circuits within the base substrate 335." (Fig. 31, Par. 125).
	Regarding claim 9, Eltoukhy teaches the electrical connector 666 engaged with cartridge contacts 338 (Fig. 26-27 & 31, Par. 124 & 169).
	Regarding claim 12, Eltoukhy teaches "The base substrate 335 may be a printed circuit, such as a PCB, that includes conductive pathways therethrough." (Par. 117).
	Regarding claim 13, Eltoukhy teaches "the base substrate 335 may comprise the device body 316 and form a substantially unitary structure" where the device body 316 is shown to form a cavity in Fig. 31 (Par. 117).
	Regarding claim 14, Zhong teaches the use of complementary-metal-oxide semiconductors (CMOSs) for the base device (Fig. 8, Par. 100).
	Regarding claim 15, Eltoukhy teaches exposed lateral sides (Fig. 23 & 26-27).
	Regarding claim 16, Zhong teaches nothing at the end of the detection device 404 leaving the lateral sides exposed as shown in Fig. 7.
	Regarding claim 17, Zhong teaches "The device base 425 may be manufactured using integrated circuit manufacturing processes, such as processes used to manufacture complementary-metal-oxide semiconductors (CMOSs)" (Fig. 7 & 8, Par. 100).
	Regarding claim 18, Eltoukhy teaches "a biosensor cartridge 300 formed in accordance with one embodiment that may be used with a bioassay system or workstation, such as the bioassay system 100 (FIG. 1) and the workstation 200 (FIG. 3)" (Par. 113) an instrument coupled with the flow cell system "The workstation includes a receptacle that is configured to receive and establish electrical and fluidic couplings with a microdevice and a fluidic control system for controlling a flow of fluid through the microdevice. The fluidic control system includes an upstream conduit for delivering the fluid and a downstream conduit for removing the fluid." (Par. 14) comprising at least one third port and a plurality instrument electrical contacts, and "a ‘microdevice’ and a ‘biosensor cartridge’ include a structure having a plurality of the reaction sites. A microdevice or a biosensor cartridge may include at least one of a flow channel" (Par. 64) wherein the at least one third port of the instrument is in communication with the at least one first port of the socket to deliver a flow of reaction solution into the flow channel to form a plurality of reaction sites on the detector surface, and "The array 336 may be configured to engage an array of electrical contacts of the workstation 200 to communicate with the workstation 200." Par. 124) and wherein the instrument electrical contacts are in engagement with the electrical contacts of the socket to transmit data signals between the device circuity of the light detection device and the instrument.  
	Regarding claim 24, Eltoukhy teaches a workstation 200 may include a system receptacle 212 (Fig. 4, Par. 112).
	Regarding claim 25, Eltoukhy teaches the “electrical connector 666 may include a mating side 670 that includes an array 672 of electrical contacts 674 (FIG. 26) (hereinafter referred to as system contacts) that electrically engage electrical contacts (not shown) (hereinafter referred to as cartridge contacts) of the biosensor cartridge 600” (Par. 169).
	Regarding claim 26, Eltoukhy teaches the “electrical connector 666 may include a mating side 670 that includes an array 672 of electrical contacts 674 (FIG. 26) (hereinafter referred to as system contacts) that electrically engage electrical contacts (not shown) (hereinafter referred to as cartridge contacts) of the biosensor cartridge 600” (Par. 169).
Regarding claim 27, Eltoukhy teaches the “electrical connector 666 may include a mating side 670 that includes an array 672 of electrical contacts 674 (FIG. 26) (hereinafter referred to as system contacts) that electrically engage electrical contacts (not shown) (hereinafter referred to as cartridge contacts) of the biosensor cartridge 600” (Par. 169).
Regarding claim 28, Eltoukhy teaches the “electrical connector 666 may include a mating side 670 that includes an array 672 of electrical contacts 674 (FIG. 26) (hereinafter referred to as system contacts) that electrically engage electrical contacts (not shown) (hereinafter referred to as cartridge contacts) of the biosensor cartridge 600” (Par. 169).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Eltoukhy as applied to claim 6 above, and further in view of Perry et al. (US 6832729 B1).
Regarding claim 7, Zhong and Eltoukhy teach the system above with respect to claim 6, but do not appear to explicitly disclose wherein the flow cell device further comprises a support layer extending over the base wafer portion, and wherein the support layer extends past the exposed back surfaces of the contact pads.
However, Perry teaches "A board 156 provides recessed contact pads 158" (Fig. 6C, Column 11, Lines 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhong, Eltoukhy, and Kim to have recessed contact pads based on the teaching of Perry to aid with alignment (Col. 10, Lines 18-19).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Eltoukhy as applied to claim 9 above, and further in view of Datta-Chaudhuri, Timir, Pamela Abshire, and Elisabeth Smela. "Packaging commercial CMOS chips for lab on a chip integration." Lab on a Chip 14, no. 10 (2014): 1753-1766.
Regarding claims 10 and 11, Zhong and Eltoukhy teach the system above with respect to claim 9, but do not appear to explicitly disclose wherein the leads are electrically coupled to exposed contact surfaces of the device circuity at the detector surface or a lateral side of the flow cell device and wherein the flow cell device further comprises a plurality of electrically conductive wires electrically coupled between the leads and the exposed contact surfaces of the device circuity.
However, Datta-Chaudhuri teaches “with the commercially fabricated chips the industry-standard packaging methods enclose the die within a carrier and provide electrical connectivity to the outside world via bond pads at the periphery of the top surface of the chip” (p. 1754 Left col.) and “use wire bonding to the bond pads that lie outside of that to connect the IC to either a printed circuit board (PCB) or a chip carrier” (p. 1760 Right col., Fig. 7A-F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhong and Eltoukhy to have top bond pads and wire bonding based on the teaching of Datta-Chaudhuri because it is a "popular approach" (p. 1760 Right col.).

Response to Remarks
Applicant's remarks filed 8/11/2022 have been fully considered but they are not persuasive.
Claim Amendments
Support for the amendment to claim 1 is found in Fig. 4 with the lid 4 beneath the cover portion as also described with different language in Paragraph 94 of the Specification as filed.  The amendment to claim 14 is supported by Paragraph 106 of the Specification as filed.  Support for claim 26 is found in Fig. 1 & 2.  Other amendments have resulted in the new matter rejections presented above.
Specification Amendments, Drawing Objections, Specification Objections, and Claim Objections
The Applicant has overcome all objections from the Office Action dated 3/11/2022 except the one Specification objection presented again above.  All other objections from that Office Action have been withdrawn due to Applicant’s amendments, or, in the case of the Drawing objections to the 4XX signs, due clarification by Applicant’s remarks.  New objections to the claims have resulted from the amendments.
35 USC § 112 Rejection
Applicant’s amendments have overcome the 112(b) rejection of claim 14.  However, new claims 24-28 have resulted in the new 112 rejections presented above.  
35 USC § 103 Rejections
The amendment to claim 1 has resulted in the new 103 rejections presented above.  Paragraph 52 of the Specification explains that the enclosure may be partially enclosed and partially opened which allows for the broader interpretation of the prior art presented above that encompasses the lid of the flow cell being beneath the cover portion of the socket.  
It is noted by the examiner that the base portion of the device as presented in claim 1 and the substrate portion as presented in claim 8 are part of the socket and flow cell device respectively.  
It is noted that applicant provided arguments regarding the Kim reference for claims 3 and 4, however the Kim reference is no longer being used in the current rejections.  Amendments to the rejections of claims 2 and 5-18 from the Office Action dated 3/11/2022 have also resulted from the claim amendments.
New Dependent Claims 24-28
	New dependent claims 24-28 have resulted in the additional objections and rejections presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dees et al. (US 20100285490 A1) teaches a sealed case with a flow cell clamped within.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./             Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796